O’Melveny & Myers LLP                               T: +1 310-553 6700                                    Matt Kline
1999 Avenue of the Stars                            F: +1 310 246 6779                                    D: +1 310 246 6840
8th Floor                                           omm.com                                               mkline@omm.com
Los Angeles, CA 90067-6035




January 23, 2020

VIA ECF

Magistrate Judge Sarah L. Cave
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 702
New York, NY 10007

Re:       Colony Investors VI, L.P., et al v. The National Retirement Fund et al,
          Case No. 1:19-cv-03914-ALC-SLC (S.D.N.Y.)
          National Retirement Fund et al v. Colony Capital, LLC et al,
          Case No. 1:19-cv-03875-ALC-SLC (S.D.N.Y.)

Dear Judge Cave:

We represent all plaintiffs in Case No. 1:19-cv-03914-ALC-SLC and all defendants in related
Case No. 1:19-cv-03875-ALC-SLC (collectively, “Colony Parties”). Pursuant to your Individual
Practices, the Colony Parties hereby request an adjournment of the initial case management
conference set for February 3, 2020, and the related deadline for the Report of Rule 26(f)
Conference and Proposed Case Management Plan.

The parties to the above-captioned related cases have reached a settlement. The Colony
Parties, which include three limited partnerships and five limited liability companies, anticipate
having collected signatures from representatives with settlement authority by the end of next
week, if not well before. Once the settlement is fully executed, the parties will submit joint
dismissal stipulations to the Court. Neither party has previously requested an adjournment of
this conference or the related Rule 26(f) Report deadline. Adjournment would avoid incurring
unnecessary expenses and fees and expending judicial resources while the Colony Parties
collect signatures. The Colony Parties reached out to the National Retirement Fund (the
“Fund”) to request its consent, and the Fund refused because it claims it does not understand
why this additional time is needed.

For the foregoing reasons, the Colony Parties respectfully request that the initial case
management conference be adjourned for just over two weeks to accommodate the President’s
Day holiday, from February 3, 2020 to February 20, 2020 (or, alternatively, February 21, 2020),
and the related deadline for submitting the Rule 26(f) report be likewise extended from January
27, 2020 to February 13, 2020 (or, alternatively, February 14, 2020). A proposed order follows.




                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
 Respectfully submitted,



 /s/ Matt Kline
 Matt Kline



 cc:     All Counsel of Record (via ECF)


Plaintiffs in 19 Civ. 3914 and Defendants in 19 Civ. 3875's Letter-Motions to adjourn the initial
conferences    scheduled for February 3, 2020 (ECF No. 50 in 19 Civ. 3875 and ECF No. 30 in 19 Civ.
 IT IS SO ORDERED
3914) are GRANTED. The initial conferences are rescheduled to Thursday, February 20, 2020 at 3:00
pm. The parties' Rule 26(f) report is due by Thursday, February 13, 2020.

TheDated:
     Clerk of Court is24,
            January    respectively
                          2020      directed to close ____________________________________
                                                      ECF No. 50 in 19 Civ. 3875 and ECF No. 30 in 19
Civ. 3914, and file this order on both dockets.                    Hon. Sarah L. Cave
          New York, New York                               United States Magistrate Judge
SO-ORDERED 1/24/2020




                                                                                                  2
